         Case 1:18-cv-00566-TJM-CFH Document 189 Filed 03/31/20 Page 1 of 2




                                                    March 31, 2020


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, New York 12207

          Re:      National Rifle Association of America v. Cuomo, No. 18-cv-00566-TJM-CFH

Dear Judge Hummel:

       On behalf of Plaintiff, the National Rifle Association of America (the “NRA”), I write to
renew the NRA’s motion for the issuance of Letters of Request for International Judicial
Assistance to compel the production of documents by, and the taking of depositions of, the
Corporation of Lloyd’s (“Lloyd’s”) and certain of its Managing Agents (the “Motion”). 1 As this
Court is aware, in its Order dated March 6, 2020, 2 this Court denied the NRA’s Motion without
prejudice to renewing it if Judge McAvoy granted the NRA’s appeal of this Court’s Order dated
August 8, 2019, finding certain of the NRA’s document requests to Defendants were not
relevant. This afternoon, Judge McAvoy granted the NRA’s appeal. 3 Thus, the NRA seeks to
renew its Motion in accordance with this Court’s direction.

        While Defendants are expected to argue that any documents produced pursuant to the
Letters of Request need to be submitted for in camera review, the NRA submits that this step can
be eliminated inasmuch as the in camera review process is designed to screen out privileged
materials. Lloyd’s and its Managing Agents do not have the ability to assert governmental
privileges and can produce a privilege log regarding any non-governmental privileges they may
assert in the normal course.

        Accordingly, the NRA asks that this Court grant its Motion, and issue Letters of Request
for documents and deposition testimony as set forth in the NRA’s Motion. The NRA is available
for a telephonic conference regarding this request at the Court’s earliest convenience. Thank you
for your consideration of this matter.




1
    ECF No. 129.
2
    ECF No. 181.
3
    ECF No. 188.
      Case 1:18-cv-00566-TJM-CFH Document 189 Filed 03/31/20 Page 2 of 2




Hon. Christian F. Hummel
March 31, 2020
Page 2



                                         Respectfully,




                                         John Canoni


cc:    All Counsel of Record (via ECF)
